UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6125



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRELL RHAMES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
97-217-S, CA-00-3749-S)


Submitted:   March 30, 2001                 Decided:   April 16, 2001


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrell Rhames, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell Rhames appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2241 (1994) after construing it as

a motion to vacate or set aside his sentence pursuant to 28

U.S.C.A. § 2255 (West Supp. 2000).   We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court.   See United States v.

Rhames, Nos. CR-97-217-S; CA-00-3749-S (D. Md. filed Jan. 3, 2001,

entered Jan. 4, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 2